ITEMID: 001-4967
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SZYLAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish citizen, born in 1946 and living in Białystok, Poland.
A.
1. The applicant’s requests to institute criminal proceedings against third parties
In 1989 the Białystok District Prosecutor discontinued criminal proceedings against A.A., who lived in the house purchased by the applicant. In the same year the court imposed fines on other members of the same family for assault, unlawful entry to the applicant’s home and for insulting the applicant. In 1990 the Białystok District Prosecutor discontinued criminal proceedings against another member of the A. family.
On 30 October 1992 the Białystok District Prosecutor discontinued criminal investigations agains a certain Ms K.W. on suspicion of uttering threats against the applicant.
On 30 September 1994 the Białystok District Prosecutor refused to institute, on the applicant’s request, criminal proceedings against various persons, finding that they had no case to answer and that the altercations between these persons and the applicant had originated against the background of a long-standing conflict between him and the tenants of apartments in the building of which he was the owner.
On 10 February 1995 the Białystok District Prosecutor discontinued investigations concerning allegations that various criminal offences had been committed against the applicant.
2. Administrative proceedings concerning the construction permit for the annex to the applicant’s house
In July 1991 the Białystok District Office ordered the applicant to demolish the annex to his house which he had built, considering that he had not obtained the required construction permit.
In May 1992 the decision of the District Office was set aside as the applicable laws did not require a permit for a construction of an annex which would not significantly enlarge the original building.
3. Criminal proceedings concerning an alleged offence against construction laws
In August 1991 the Administrative Offences Board found the applicant guilty of an offence against construction laws and imposed a fine on him. The applicant apparently requested that the case be reconsidered by a court in criminal proceedings.

In November 1991 the Białystok District Court decided that an expert opinion of psychiatrists be obtained in order to establish the applicant’s mental health at the time of the critical events.
On 9 April 1992 the police arrested the applicant and brought him to Pruszków psychiatric hospital. He was discharged from the hospital on the following day. Apparently, the criminal proceedings concerning the charges were later discontinued.
4. Criminal proceedings concerning charges of offences committed in 1990
In 1990 the Białystok District Prosecutor ordered the applicant to undergo a psychiatric observation in the context of criminal proceedings on suspicion of coercion and destruction of property committed by removing windows from the apartments of tenants living in his house. In December 1990 Choroszcz Psychiatric hospital invited the applicant to report for examination. As the applicant refused to comply, in January 1991 he was arrested by the police and brought to the hospital. He was discharged after a week. Later in the same year a bill of indictment against the applicant was submitted to the Białystok District Court.
On 9 September 1991 this court ordered that the applicant should be examined in a mental hospital, the opinion prepared on the basis of his stay in hospital in January 1991 not reflecting his current health. As he refused to comply, on 9 April 1992 the police arrested him and brought him to Pruszków psychiatric hospital. He was discharged on the following day.
On 30 June 1992 the Białystok District Court convicted the applicant of two counts of coercion and defamation, and imposed on him a fine of 1,000,000 PLZ (old). On 2 December 1992 the Białystok Regional Court upheld this judgment. On 11 June 1993 the Minister of Justice refused to lodge an extraordinary appeal against it.
5. Criminal proceedings concerning charges relating to offences committed in 1992
On 1 September 1990 the Białystok District Prosecutor charged the applicant with coercion, destruction of property, exposure to loss of health, assault and defamation. On 7 November 1992 the charges against the applicant were supplemented by further ones. On the whole, he was charged with commission of 36 offences. The Prosecutor ordered the applicant to undergo a psychiatric examination on an out-patient basis. As the psychiatrists found that it was impossible to give an objective assessment of the applicant’s health on the basis of one examination and as the applicant refused to comply with the order, on 3 March 1993 the Prosecutor ordered that he should be placed in Choroszcz psychiatric hospital for six-week’s observation. This decision was later quashed on the request of the hospital and the applicant’s examination in Pruszków Psychiatric hospital was ordered. The applicant was invited to report to the hospital for examination, but he refused.
Apparently later the case was transferred to the office of Wysokie Mazowieckie District Prosecutor. On 5 October 1993 the applicant was arrested on the order of the Wysokie Mazowieckie District Prosecutor. On 6 October 1993 the applicant was remanded in custody. He lodged an appeal against the detention order, however, and following a decision by the Wysokie Mazowieckie District Court allowing his appeal, he was released on 13 October 1993.
On 28 December 1993 the District Prosecutor of Wysokie Mazowieckie sent an indictment against the applicant to the District Court.
On 27 December 1995 the Wysokie Mazowieckie District Court discontinued the proceedings against the applicant. The Court found that the applicant had in his numerous letters proffered insults against various persons, including judges, prosecutors, agents of the State administration and psychiatrists involved in his psychiatric observations. However, the court observed that the applicant had been involved in many proceedings in which he had acquired a profound conviction that he had become a victim of an insidious and widespread conspiracy against him, and that, as a result, he developed a very strong negative emotional attitude towards the persons acting in their official capacity of State organs, bordering on psychosis. Thus, his actions could be regarded as being subjectively justified. On the objective side, the court analysed the applicant’s conduct and considered that, despite its repetitive character and the violence of his verbal insults, it could not be considered as representing a serious danger, and in view thereof found that the applicant had no case to answer.
6. Proceedings concerning the applicant’s claim for compensation for wrongful detention from 5 to 13 October 1993
On 10 January 1994 the applicant lodged with the Łomża Regional Court an action against the State Treasury, claiming compensation for unjustified arrest on 5 October 1993 and for detention on remand from 6 to 13 October 1993.
On 12 July 1994 the Łomża Regional Court dismissed the applicant’s claim, finding that the arrest had been justified. The applicant lodged an appeal.
On 7 November 1994 the Białystok Court of Appeal set aside the decision under appeal and awarded to the applicant compensation of 20,000,000 PLZ (old). The court found that the Prosecutor had informed the applicant, by a letter of 22 April 1994, that the date of his psychiatric examination had been fixed for 5 October 1993 at 10.00 a.m. The Prosecutor had further warned the applicant that in case of his failure to comply with the summons, he would be taken to the hospital by the police. On the same day the Prosecutor ordered the police to arrest the applicant on 5 October 1993. The Court considered that this order had in fact made it impossible for the applicant to comply with the summons to the hospital. The Court further noted that, given that the criminal proceedings against the applicants had not been conducted diligently and that the applicant had been already questioned on several occasions by the Prosecutor, there was no indication that his arrest was, as argued by the Prosecutor in the order imposing detention on remand, necessary in order to secure the proper course of criminal proceedings. Moreover, there were no indications that the applicant’s remaining at liberty would jeopardise the proper conduct of the proceedings in any manner. The court concluded that the applicant’s detention was unjustified and in breach of the provisions concerning arrest and detention on remand.
Subsequently the Minister of Justice - Prosecutor General lodged an extraordinary appeal against this judgment with the Supreme Court.
On 28 June 1995 the Supreme Court allowed the Minister’s extraordinary appeal, quashed the decision of 7 November 1994, considering that in the view of the applicant’s repeated refusals to comply with the summonses to psychiatric examinations, his arrest and detention had been justified.
7. Criminal proceedings concerning charges of uttering threats, instituted in 1994
On 28 September 1994 the Białystok District Prosecutor instituted criminal proceedings against the applicant on suspicion of having uttered threats. On 21 December 1994 the applicant was charged with uttering threats.
On 31 January 1995 the Białystok District Prosecutor ordered that the applicant should be examined by two psychiatrists and a psychologist so that his mental condition could be established.
By a letter of 4 April 1995 the Białystok District Prosecutor invited the applicant to report to Choroszcz psychiatric hospital on 19 April 1994. On the same date the Prosecutor issued an order for the police to carry out the applicant’s arrest on 19 April 1994.
On 19 April 1995 at 6.10 a m. the applicant was arrested by the police. Later the police brought him to Choroszcz hospital. He was discharged from the hospital at 11. 50 a.m. Apparently the applicant was later examined by a psychologist, who, in a report of 4 May 1995, concluded that he could be suffering from a situational paranoid syndrome.
On 4 March 1996 the Białystok District Court found the applicant guilty of uttering threats, considered that the applicant had at the critical time a diminished ability to understand the meaning of his acts, and sentenced him to a fine of 500 PLZ (new).
The applicant lodged an appeal. On 24 April 1994 the Białystok District Court imposed on him a fine of 600 PLZ, considering that the appeal contained vulgar insults of the court.
On 3 June 1996 the Białystok Regional Court set the judgment under appeal aside and discontinued the criminal proceedings against the applicant. The court found that the findings of fact made by the lower court were well founded. The court went on to state that, taking into account the applicant’s personal situation, the long-standing conflict between the applicant and the victims, the fact that the material events had occurred in broad daylight and in a public place so it had not been likely that the victims could have had a justified fear that he would realise his threats, the danger of the offence was minimal and the proceedings should be discontinued.
On an unspecified date the applicant lodged with the Suwałki Regional Court a civil action for compensation for his arrest on 19 April 1995.
On 23 October 1997 the Suwałki Regional Court dismissed the applicant’s action.
The applicant lodged an appeal. He claimed in particular that he should be awarded compensation in a sum of 50 million PLZ.
On 18 December 1997 the Białystok Court of Appeal amended the decision under appeal in that it awarded to the applicant a compensation of 2,000 PLZ. The court observed that on 31 January 1995 the Prosecutor had ordered that a psychiatric opinion be obtained as to the applicant’s mental health. In March 1996 the applicant had failed to comply with the summons for an out-patient examination. By a letter of 4 April 1994 the Prosecutor invited the applicant to report to a hospital for an examination, and on the same day he ordered the police to proceed to the applicant’s arrest in order to ensure that he be examined on that date. The court considered that the Prosecutor had thereby made it impossible for the applicant to comply with its own invitation to come to the examination of the applicant’s own free will, which was clearly not in accordance with the purposes of arrest as set out by the applicable legal provisions. The court further observed that in the light of these provisions arrest had to be resorted to with prudence, as it was a coercive measure leading to a deprivation of liberty. In the present case, the applicant’s arrest could have been lawfully ordered not earlier than on 19 April 1995, i. e, had it become already clear that the applicant had failed to report to the hospital as requested by the Prosecutor’s letter of 4 April 1995. The court referred to Article 5 § 1 (b) of the Convention and stated that in the light of the foregoing considerations, the applicant’s arrest had been arbitrary and, consequently, it was not compatible with that provision of the Convention.
On thesatisfaction.
The applicant apparently lodged a cassation appeal against this judgment. On 23 January 1998 the prosecutor likewise lodged such an appeal. The cassation proceedings are apparently pending.
8. Civil proceedings lodged by the Białystok Municipality in which the applicant was a defendant
In September 1992 the Białystok Municipality lodged with the Białystok Regional Court an action against the applicant claiming restitution of a plot of land on which the applicant had begun building of an annex and which was the property of the municipality.
In a judgment of 18 October 1993 the Białystok Regional Court ordered the applicant and his wife to restore to the municipality two plots of land of 36 and 164 square metres, having found that these plots, which were used by the defendants, constituted the property of the municipality.
The applicant lodged an appeal, claiming that he had purchased the litigious land from a third party and, consequently, that these plots should remain in his possession.
On 6 May 1994 the Białystok Court of Appeal dismissed his appeal.
On 9 November 1994 the Minister of Justice refused to lodge an extraordinary appeal against this judgment, finding that it was in conformity with the law.
9. Civil proceedings against the Polish Petroleum and Gas Mining Enterprises
On 5 September 1995 the applicant’s wife lodged with the Białystok District Court a civil action against the Polish Petroleum and Gas Mining Enterprises, claiming that her and the applicant’s property be connected to the gas supply installations from which it had been disconnected following his failure to pay certain sums due. Later on the applicant submitted a power of attorney to the court authorising him to represent his wife in the proceedings.
A hearing was held on 8 December 1995.
On 12 December 1995 the District Court imposed a fine of 600 PLZ on the applicant for having insulted the court in one of his pleadings.
On 13 March 1996 a hearing was held.
At a hearing on 22 May 1996 the Białystok District Court imposed on the applicant a disciplinary penalty of three days of imprisonment, apparently for proffering insults against the court.
On 25 May 1996 the court dismissed the claim of the applicant’s wife.
On 20 June 1996 the applicant was arrested in order to serve the penalty imposed by a decision of 22 May 1996. He was released on 23 June 1996.
On 12 November 1996 the Białystok Regional Court allowed the appeal lodged by the applicant’s wife against the judgment of 25 May 1996, quashed this judgment and ordered that the case be reconsidered.
On 4 June 1997 the Białystok District Court dismissed the applicant’s wife’s action. She lodged an appeal. On 24 October 1997 the Białystok Regional Court dismissed it.
On 21 November 1997 the Białystok Regional Court rejected the cassation appeal lodged by the applicant as it did not comply with the applicable legal requirements in that it had not been submitted and signed by a lawyer.
On 2 December 1997 the same court exempted the applicant’s wife from the court fees and ordered that she should be assigned a lawyer paid by the legal aid scheme. Apparently later the lawyer lodged a cassation appeal with the Supreme Court. The cassation proceedings are pending.
10. Proceedings concerning the applicant’s claim for compensation for wrongful detention
On 28 May 1997 the Lublin Regional Court dismissed the applicant’s claim for compensation against the State for damage caused by allegedly unlawful detention in a psychiatric hospital from 21 to 31 January 1991 and on 9 April 1992.
On 18 November 1997 the Lublin Court of Appeal dismissed the applicant’s appeal against this judgment. Cassation proceedings are pending before the Supreme Court.
